Citation Nr: 9930319	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a head injury.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the right orbit.

3.  Entitlement to an initial compensable rating for 
residuals of a fracture of the right mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and mother
ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to 
December 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in March 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, at which time service 
connection was established for several disabilities and a 
zero percent rating was assigned for each.  By further rating 
action in November 1997, the RO assigned 10 percent ratings 
for residuals of a head injury, residuals of a fracture of 
the right orbit, and residuals of a fracture of the right 
distal fibula, while confirming and continuing the 
noncompensable ratings assigned for a lung contusion with 
pneumothorax, laceration of the liver with laparotomy, and 
residuals of a fracture of the mandible.  

In a decision entered in April 1998, the Board denied 
increased ratings for residuals of a fracture of the right 
distal fibula and a liver laceration with a laparotomy, and 
granted a 10 percent rating for a lung contusion with 
pneumothorax, while remanding the three issues identified on 
the title page of the instant document.  Following the RO's 
completion of the actions sought by the Board in its April 
1998 remand, the RO issued a supplemental statement of the 
case in May 1999 in which the previously assigned ratings 
were confirmed and continued. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a head 
injury for the period from December 1996 to the present are 
manifested by a purely subjective complaint of headaches, 
without any showing of a purely neurological disability or 
multi-infarct dementia.

2.  The veteran's service-connected residuals of a fracture 
of the right orbit for the period from December 1996 to the 
present are manifested by well-healed scarring about the 
right eye that is not more than moderately disfiguring and is 
not associated with marked discoloration, color contrast, or 
the like.

3.  The veteran's service-connected residuals of a fracture 
of the right mandible for the period from December 1996 to 
the present are manifested by X-ray evidence of prior 
surgical implantation of a metallic plate and multiple 
screws, but without limitation of motion, bone loss, loss of 
masticatory function, or non-union/malunion of the mandible.

4.  An exceptional or unusual disability picture is not shown 
to be associated with any of the disabilities herein at 
issue.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for residuals of a head injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
8045 (1999). 

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent rating for residuals of a fracture of 
the right orbit have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7804-7800 (1999). 

3.  The criteria for the assignment of an initial compensable 
rating for residuals of a fracture of the right mandible have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.150, 
Diagnostic Code 9904 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the veteran by means of a 
notice of disagreement filed in March 1997 challenged the 
disability ratings initially assigned by the RO for certain 
service-connected disabilities.  As such, there are presented 
"original claims" as contemplated by Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), as opposed to 
claims for an "increased rating".  While it is apparent 
that the RO has not developed this matter in light of 
Fenderson, it is neither alleged nor shown that consideration 
of the merits of the claim presented pursuant to Fenderson 
would result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  Generally, an allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claims for initial ratings in excess 
of that assigned by the RO are, thus, "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts with respect to the 
matters at issue have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  As noted above, further 
development of the issues in question was undertaken by the 
Board in its remand of April 1998 for the retrieval of 
medical records and to permit the veteran to undergo VA 
medical examinations.  Such development has been accomplished 
as directed by the Board, and it is of note that neither the 
veteran nor his representative has advanced any contention to 
the contrary.  In the absence of any showing of noncompliance 
by the RO with the terms of the remand or allegation of any 
perceived inadequacy as to the sufficiency of the evidence, 
the Board is satisfied that all relevant facts have been 
properly and sufficiently developed, such that no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id.  

I.  Residuals of a Head Injury

By rating action in March 1997, service connection was 
established for residuals of a head injury with a subdural 
hematoma, for which a zero percent rating was assigned, 
effective from December 1996, under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8045.  Subsequent rating action in 
November 1997, increased the rating assigned to 10 percent, 
effective from December 1996.  At that time, the RO rated 
such disability under DC 8045-9304.

Under DC 8045, where there is brain disease due to trauma, 
with purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, rating will be effected under 
the DCs specifically dealing with such disabilities, with 
citation of a hyphenated DC.  38 C.F.R. § 4.124a, DC 8045.  
Purely subjective complaints, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under DC 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Id.  

The record reflects that, while in service in July 1994, the 
veteran was involved in a motor vehicle accident in which he 
sustained a head injury with subdural hematoma.  According to 
the veteran, he was thrown from a vehicle traveling 85-miles 
an hour and into a tree.  In testimony offered at an RO 
hearing in June 1997, the veteran set forth a complaint of 
headaches, as well as mood swings, irritability, and 
lethargy, all of which were attributed by him to the head 
injury in July 1994.  His mother likewise testified with 
respect to her recollections of the veteran's complaints of 
headaches and her observations of increased irritability of 
the veteran upon his return from military service.

Examination and treatment reports fail to identify the 
presence of purely neurological disabilities, such as 
hemiplegia, seizures, facial nerve paralysis, or the like, 
resulting from the veteran's inservice head injury.  The 
existence of a purely subjective complaint of headaches is 
shown by the record and linked in July 1998 by a VA physician 
to the inservice head trauma; other medical data note that 
headaches are a residual of a dislocation of the right jaw.  
No other purely subjective complaint is linked by medical 
data to the veteran's service-connected residuals of a head 
injury.  In this regard, it is noted that the veteran denied 
the presence of fatigue on a VA medical examination in 
February 1997, stating that his prior complaint of fatigue 
was due to stress.  Neurological examination in July 1997 
showed no skull defects and X-rays of the skull revealed 
normal architecture and no evidence of a bony defect.  The 
sella turcica appeared to be normal and no abnormal 
calcification was present.  The subdural hematoma was noted 
by the examiner to be resolving spontaneously.  Psychiatric 
examination by VA in July 1998 yielded no Axis I diagnosis, 
and any impairment of psychiatric function was tied by the 
examiner to the veteran's passive-aggressive personality.  It 
was the psychiatric examiner's opinion that there was no 
indication of any psychiatric complication from the inservice 
head injury.  It is also noteworthy that the record contains 
no finding or conclusion from any medical professional, 
including the VA psychiatric and neurological examiners in 
July 1998, that the veteran has multi-infarct dementia due to 
brain trauma.

In the absence of a showing of purely neurological 
disabilities due to brain trauma, rating under specific DCs 
as to the resulting neurological disorders is not possible.  
There is shown to be a purely subjective symptom of headaches 
associated with the disability in question, although there is 
no showing of other related subjective complaints, and in 
this regard, the testimony offered by the veteran and others 
as to the existence of associated mood swings, irritability, 
or lethargy is not substantiated by medical data.  It is 
noted that there is no showing that the veteran, his spouse, 
or his mother has the requisite medical expertise or training 
so as to render their opinions as to the linkage of certain 
claimed symptoms to the veteran's brain trauma competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As well, a rating in excess of 10 percent 
is not assignable under DC 9304 in the absence of a diagnosis 
of multi-infarct dementia as a consequence of brain trauma.  
No such medical evidence is of record.  Lastly, as there is 
no showing of scarring or skull loss, alternate rating 
criteria are not found to warrant the assignment of a rating 
in excess of 10 percent under DC 8045.  See 38 C.F.R. 
§ 4.71a, DC 5296; 38 C.F.R. § 4.118, DCs 7800, 7804.  


II.  Residuals of a Fracture of the Right Orbit

In the same motor vehicle accident in July 1994 resulting in 
an injury to the veteran's head, the veteran also sustained 
an fracture of the right orbit.  Service connection was 
established for a fracture of the right orbit by RO action in 
March 1997, at which time a zero percent rating was assigned 
from December 1996 under DC 5296-7800.  By subsequent action 
entered in November 1997, the RO increased the rating 
assigned to 10 percent, effective from December 1996.  Such 
was effected pursuant to DC 7804.

Superficial scars which are tender and painful on objective 
demonstration are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Disfiguring scars of the head, face or neck are 
zero percent disabling when slight; 10 percent disabling when 
moderate and disfiguring; 30 percent disabling when severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles; and 50 percent disabling when 
the scaring is completely disfiguring or there is 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, DC 7800.

Loss of part of both the inner and outer tables of the skull 
with brain hernia is 80 percent disabling.  38 C.F.R. 
§ 4.71a, DC 5296.  Without brain hernia, and there is shown 
to be area larger than the size of a 50-cent piece or 1.140 
square inches, a 50 percent rating is assignable; for an 
intermediate area, a 30 percent rating is for assignment; and 
where the area is smaller than the size of a 25-cent piece or 
0.716 square inches, a 10 percent rating is assignable.  Id.  

Review of the record clearly shows that there has been no 
loss of the inner and outer tables of the skull, based on the 
inservice fracture of the right orbit, so as to warrant 
rating of the right orbit fracture under DC 5296.  VA 
examinations in February 1997 disclosed scarring in the area 
of the right orbit, all of which was benign, non-tender, and 
without soreness or deformity.  At that time, it is noted 
color photos of the affected area were obtained and made a 
part of the record.  Hyperalgesia of the right orbital ridge 
and dysesthesias above and below the right eye upon stroking 
of the right temple were shown on VA medical evaluations in 
July 1997 and July 1998, respectively.  Despite the presence 
of such abnormalities, it is not indicated that more than the 
10 percent rating provided by DC 7804 is assignable, given 
that the record does not reveal more than moderately 
disfiguring scars of the head or face are shown, and there is 
no evidence of marked discoloration, color contrast, or the 
like that might result in the elevation of the 10 percent 
rating to 30 percent.  See 38 C.F.R. § 4.118, DC 7800, and 
the note following.  

As for DC 7805, which permits the rating of scars on the 
basis of the limitation of the part affected, the record 
contains various references to the veteran's complaints as to 
visual difficulties, such as double vision, blurred vision, 
tunnel vision, and photosensitivity.  On a VA examination in 
July 1997, diplopia was shown to be present, but the examiner 
linked that abnormality to the veteran's fractured right 
mandible.  When the veteran was seen on an outpatient basis 
in October 1997 for a variety of eye-related complaints, the 
impression was of eye strain in a patient with a history of 
significant head injury.  Outpatient evaluation in January 
1998 culminated in assessments of right inferior oblique 
(RIO) palsy, secondary to fracture; and decreased 
accommodative ability.  In March 1998, a change in the 
veteran's eyeglass prescription was effected and it was noted 
that there was RIO palsy.  VA examinations in July 1998 were 
shown to differ as to the presence or absence of diplopia, 
but RIO palsy was not shown thereon.  The neurological 
examiner found that there was evidence of diplopia, but he 
deferred to the eye examiner as to the cause of the diplopia; 
the eye examiner found no evidence whatsoever of diplopia or 
extraocular muscle dysfunction and it was set forth that 
slight hyperopia and an accommodative deficiency, based on 
prior examination, were fully corrected with an eyeglass 
prescription.

While there is evidence of RIO palsy linked to the orbital 
fracture, such was not confirmed on the more recent VA 
medical examinations in July 1998, and although there was 
some conflict among the VA examiners in July 1998 as to the 
presence of diplopia, no medical professional has linked the 
veteran's diplopia to the service-connected right orbital 
fracture.  Any oral or written testimony of the veteran, 
spouse, or mother to that effect is not competent medical 
evidence, given the absence of a showing of the requisite 
medical background.  See Espiritu, supra.  The Board 
therefore finds, based on the record presented, that rating 
of any visual defect of the veteran, as a residual of a 
service-connected fracture of the right orbit, is not 
warranted.

III.  Residuals of a Fracture of the Right Mandible

Based on the injuries sustained by the veteran in an 
inservice motor vehicle accident in July 1994 in which his 
right mandible was fractured, service connection for 
residuals of a fracture of the mandible was established by 
the RO in a rating decision of March 1997.  At that time, a 
zero percent rating was assigned under 38 C.F.R. § 4.150, DC 
9904.  Such rating has remained in effect since that time.
Malunion of the mandible with severe displacement is 20 
percent disabling; with moderate displacement, a 10 percent 
rating is for assignment, and with slight displacement, a 
zero percent rating is assignable.  38 C.F.R. § 4.150, DC 
9904.  According to the note following DC 9904, the rating 
assigned is dependent upon the degree of motion and the 
relative loss of masticatory function.  

Medical data show that to correct the veteran's fractured 
right mandible a metallic plate and screws were inserted 
surgically into the anterior portion of the mandible.  X-rays 
in 1997 disclosed healing of the mandibular fracture and 
there was no clinical evidence in February 1997 of 
tenderness, soreness, or deformity of the jaw.  No facial 
weakness was shown on VA examination in July 1997 and the 
pertinent impression was of residuals of a dislocation of the 
right lower jaw with diplopia and continued post-traumatic 
headaches.  Dental examination by VA in July 1998 found no 
loss in masticatory function and no limitation of motion.  
All 32 teeth were present.  Crepitus was noted of the right 
temporomandibular joint.  No bone loss was noted and use of a 
prosthesis was not found to be necessary.  There was noted to 
be a complaint of pain only on the left side.  Diagnoses of 
chronic periodontitis of the mandibular anterior teeth, 
slight temporomandibular joint dysfunction bilaterally, and 
bruxism were recorded.

There is no indication in the medical data presented of 
malunion of the mandible and in the absence of a showing of 
loss of either motion or masticatory function, more than a 
zero percent rating is not shown to be for assignment under 
DC 9904.  Non-union of the mandible is likewise not shown, 
and the presence of osteomyelitis, osteoradionecrosis, or 
loss of the mandible is not indicated, and thus, assignment 
of a compensable evaluation under alternate rating criteria 
is not in order.  See 38 C.F.R. § 4.150, DCs 9990, 9901, 
9902, 9903.  By the same token, limited motion of the 
temporomandibular articulation is not indicated and there is 
not shown to be a loss of whole or part of the ramus, 
condyloid process, hard palate, teeth, or maxilla or 
malunion/nonunion of the maxilla, as might warrant the 
assignment of more than a 0 percent rating for the disability 
in question.  See 38 C.F.R. § 4.150, DCs 9905, 9906, 9907, 
9908, 9909, 9911, 9912, 9913, 9914, 9915, 9916.
While there was a showing of periodontitis and bruxism on 
recent examination, neither of those entities was tied to the 
veteran's fractured right mandible.  As well, no medical data 
confirming the veteran's complaints of loose and sensitive 
teeth are the result of the inservice fracture of the right 
mandible are presented. 

Conclusion

The issues presented are those of initial ratings, and as 
such, it is noted that separate ratings are assignable for 
different periods of time dating to the effective date of the 
grants of service connection in December 1996.  Fenderson, 
supra.  In this instance, however, the record as to each of 
the disabilities at issue does not denote a varying level of 
severity of each of the three disorders in question; 
consequently, separate or staged ratings for the period from 
December 1996 to the present are not indicated.

As for the veteran's extraschedular entitlement, the Board 
notes that in Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the 
United States Court of Appeals for Veterans Claims held that 
the Board does not have jurisdiction to assign an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) in the first instance.  In this appeal, 
however, the RO has determined that referral for 
consideration of an extraschedular evaluation for any of the 
disabilities herein at issue is not warranted, and the Board 
concurs with that determination, in the absence of a showing 
that any such disability has resulted in an exceptional or 
unusual disability picture, with there being a marked 
interference with employment or frequent periods of 
hospitalization, so as to render the schedular standards 
inadequate.  While the veteran has complained that his work 
history since his separation from service has been sporadic, 
there is absent from the record persuasive evidence that any 
of the disabilities herein at issue has markedly interfered 
with his ability to work or has resulted in any postservice 
hospitalization.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the claims 
presented, the benefit of the doubt rule is not for 
application, and the claims presented must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The Board wishes to add that, because of the nature of the 
veteran's complaints, including psychiatric and eye symptoms, 
the case was remanded for the purpose of further development 
of the record, including affording him several specialty 
examinations.  The requested development was accomplished but 
the additional medical evidence does not provide a basis for 
granting ratings in excess of those currently assigned or a 
separate compensable rating for claimed complications of his 
injuries (i.e., diplopia) for the aforementioned reasons and 
bases.  The veteran may, of course, reopen his claims at any 
time should his medical condition warrant. 


ORDER

The claim for an initial rating in excess of 10 percent for 
residuals of a head injury is denied.

The claim for an initial rating in excess of 10 percent for 
residuals of a fracture of the right orbit is denied.

The claim for an initial compensable rating for residuals of 
a fracture of the right mandible is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

